              Case 2:18-cr-00455-JAK Document 475 Filed 07/02/20 Page 1 of 5 Page ID #:1955
                                                         -United States District Court
                                                         Central District of California


UNITED STATES OF AMERICA vs.                                              Docket No.             LA CR18-00455(A) JAK (5)

Defendant        Byran Bertran Sweeney                                    Social Security No. 7          8     4      9
                                                                          (Last 4 digits)
         Tyran Sweeney; Jeffrey Michael Burgener; Byron
         Sweeney; Samuel Shirley; Byron Johnson; Bryan
         Sweeney; Marquis Moore; Marcus Dsore; Marcus
         Bush; Marcus Anthony Bush; Taetnc Blueboy
         Aubert

akas:    Monikers: Youngster; Youngsta; Gangsta

                                           JUDGMENT AND PROBATION/COMMITMENT ORDER


                                                                                                                   MONTH     DAY     YEAR
          In the presence of the attorney for the government, the defendant appeared in person on this date.         07       02      2020


  COUNSEL                                                               Peter C. Swarth, CJA
                                                                          (Name of Counsel)
     PLEA          X GUILTY, and the court being satisfied that there is a factual basis for the plea.           NOLO                    NOT
                                                                                                              CONTENDERE                GUILTY
                  There being a finding/verdict of GUILTY, defendant has been convicted as charged of the offense(s) of:
   FINDING
                  Count 21s: Aggravated Identity Theft, Aiding and Abetting min violation of 18 U,S.C. §§ 1028A(a)(1), 2(a)


 JUDGMENT The Court asked whether there was any reason why judgment should not be pronounced. Because no sufficient cause to the
 AND PROB/ contrary was shown, or appeared to the Court, the Court adjudged the defendant guilty as charged and convicted and ordered
COMM ORDER that:


Pursuant to the Sentencing Reform Act of 1984, it is the judgment of the Court that the defendant, Byran Bertran Sweeney, is hereby
committed on Count 21 of the First Superseding Indictment to the custody of the Bureau of Prisons for a term of 24 months. The Court
requests that the Bureau of Prisons evaluate whether credit for all or some of the time defendant previously spent in custody may apply
toward this sentence; i.e., from July 30, 2018 to October 28, 2018 in Federal custody, and from February 2019 to July 31, 2019 in State
custody.

Upon release from imprisonment, the defendant shall be placed on supervised release for a term of one year under the following terms and
conditions:

    1.    The defendant shall comply with the rules and regulations of the United States Probation & Pretrial Services Office and General
          Order 20-04, excluding Condition 14 of Section I of that Order.

    2.    During the period of community supervision, the defendant shall pay the special assessment and restitution in accordance with this
          judgment's orders pertaining to such payment.

    3.    The defendant shall apply all monies received from income tax refunds, lottery winnings, inheritance, judgments and any other
          financial gains to the Court-ordered financial obligation.

    4.    The defendant shall not obtain or possess any driver's license, Social Security number, birth certificate, passport or any other form
          of identification in any name, other than the defendant's true legal name, nor shall the defendant use, any name other than the
          defendant's true legal name without the prior written approval of the Probation Officer.

    5.    The defendant shall cooperate in the collection of a DNA sample from the defendant.

It is ordered that the defendant shall pay to the United States a special assessment of $100, which is due immediately. Any unpaid balance
shall be due during the period of imprisonment, at the rate of not less than $25 per quarter, and pursuant to the Bureau of Prisons' Inmate
Financial Responsibility Program.


CR-104 (docx 10/18)                               JUDGMENT & PROBATION/COMMITMENT ORDER                                                   Page 1 of 5
             Case 2:18-cr-00455-JAK Document 475 Filed 07/02/20 Page 2 of 5 Page ID #:1956

USA vs.    Byran Bertran Sweeney                                                Docket No.:      LA CR18-00455(A) JAK (5)

It is ordered that the defendant shall pay restitution in the total amount of $149.16 pursuant to 18 U.S.C. §3663A to the victim(s) set forth in
a separate victim list prepared by the Probation Office. The victim list, which shall be forwarded by the Probation Officer to the fiscal section
of the Clerk’s Office, shall remain confidential to protect the privacy interests of the victim(s).

The Court finds from a consideration of the record that the defendant's economic circumstances allow for restitution payments pursuant to
the following schedule: Restitution shall be due during the period of imprisonment, at the rate of not less than $25 per quarter, and pursuant
to the Bureau of Prisons' Inmate Financial Responsibility Program. If any amount of the restitution remains unpaid after release from
custody, monthly installments of at least $25 shall be made during the period of supervised release. These payments shall begin 30 days
after the commencement of supervision.

Pursuant to Guideline § 5E1.2(a), all fines are waived as the Court finds that the defendant has established that he is unable to pay and is
not likely to become able to pay any fine.

The Court authorizes the Probation & Pretrial Services Office to disclose the Modified Presentence Report to the Bureau of Prisons. Further
redisclosure of the Presentence Report is prohibited without the consent of the sentencing judge.

The Court grants the Government’s request to dismiss all remaining counts in the First Superseding Indictment, and underlying Indictment,
as to this defendant only.

The Court recommends to the Bureau of Prisons that the defendant remain housed at the Metropolitan Detention Center, Los Angeles.

Bond is exonerated.

The defendant is advised of his right to appeal.

IT IS SO ORDERED.



In addition to the special conditions of supervision imposed above, it is hereby ordered that the Standard Conditions of Probation and
Supervised Release within this judgment be imposed. The Court may change the conditions of supervision, reduce or extend the period of
supervision, and at any time during the supervision period or within the maximum period permitted by law, may issue a warrant and revoke
supervision for a violation occurring during the supervision period.




          July 2, 2020
          Date                                                      J h A
                                                                    John A. K      d U
                                                                            Kronstadt,   i
                                                                                       United States District Judge

It is ordered that the Clerk deliver a copy of this Judgment and Probation/Commitment Order to the U.S. Marshal or other qualified officer.


                                                                    Clerk, U.S. District Court




          July 2, 2020                                        By    /s/ Cheryl Wynn
          Filed Date                                                Deputy Clerk



The defendant must comply with the standard conditions that have been adopted by this court (set forth below).

                                 STANDARD CONDITIONS OF PROBATION AND SUPERVISED RELEASE

                             While the defendant is on probation or supervised release pursuant to this judgment:




CR-104 (docx 10/18)                                JUDGMENT & PROBATION/COMMITMENT ORDER                                                    Page 2 of 5
             Case 2:18-cr-00455-JAK Document 475 Filed 07/02/20 Page 3 of 5 Page ID #:1957

USA vs.    Byran Bertran Sweeney                                              Docket No.:    LA CR18-00455(A) JAK (5)


1.   The defendant must not commit another federal, state, or            9.     The defendant must not knowingly associate with any
     local crime;                                                               persons engaged in criminal activity and must not knowingly
2.   The defendant must report to the probation office in the                   associate with any person convicted of a felony unless
     federal judicial district of residence within 72 hours of                  granted permission to do so by the probation officer. This
     imposition of a sentence of probation or release from                      condition will not apply to intimate family members, unless
     imprisonment, unless otherwise directed by the probation                   the court has completed an individualized review and has
     officer;                                                                   determined that the restriction is necessary for protection of
3.   The defendant must report to the probation office as                       the community or rehabilitation;
     instructed by the court or probation officer;                       10.    The defendant must refrain from excessive use of alcohol
4.   The defendant must not knowingly leave the judicial district               and must not purchase, possess, use, distribute, or
     without first receiving the permission of the court or probation           administer any narcotic or other controlled substance, or any
     officer;                                                                   paraphernalia related to such substances, except as
5.   The defendant must answer truthfully the inquiries of the                  prescribed by a physician;
     probation officer, unless legitimately asserting his or her Fifth   11.    The defendant must notify the probation officer within 72
     Amendment right against self-incrimination as to new                       hours of being arrested or questioned by a law enforcement
     criminal conduct;                                                          officer;
6.   The defendant must reside at a location approved by the             12.    For felony cases, the defendant must not possess a firearm,
     probation officer and must notify the probation officer at least           ammunition, destructive device, or any other dangerous
     10 days before any anticipated change or within 72 hours of                weapon;
     an unanticipated change in residence or persons living in           13.    The defendant must not act or enter into any agreement with
     defendant’s residence;                                                     a law enforcement agency to act as an informant or source
7.   The defendant must permit the probation officer to contact                 without the permission of the court;
     him or her at any time at home or elsewhere and must permit         14.    As directed by the probation officer, the defendant must notify
     confiscation of any contraband prohibited by law or the terms              specific persons and organizations of specific risks posed by
     of supervision and observed in plain view by the probation                 the defendant to those persons and organizations and must
     officer;                                                                   permit the probation officer to confirm the defendant’s
8.   The defendant must work at a lawful occupation unless                      compliance with such requirement and to make such
     excused by the probation officer for schooling, training, or               notifications;
     other acceptable reasons and must notify the probation              15.    The defendant must follow the instructions of the probation
     officer at least ten days before any change in employment or               officer to implement the orders of the court, afford adequate
     within 72 hours of an unanticipated change;                                deterrence from criminal conduct, protect the public from
                                                                                further crimes of the defendant; and provide the defendant
                                                                                with needed educational or vocational training, medical care,
                                                                                or other correctional treatment in the most effective manner.




CR-104 (docx 10/18)                               JUDGMENT & PROBATION/COMMITMENT ORDER                                                Page 3 of 5
              Case 2:18-cr-00455-JAK Document 475 Filed 07/02/20 Page 4 of 5 Page ID #:1958

USA vs.     Byran Bertran Sweeney                                              Docket No.:     LA CR18-00455(A) JAK (5)



    The defendant must also comply with the following special conditions (set forth below).

                STATUTORY PROVISIONS PERTAINING TO PAYMENT AND COLLECTION OF FINANCIAL SANCTIONS

          The defendant must pay interest on a fine or restitution of more than $2,500, unless the court waives interest or unless the fine or
restitution is paid in full before the fifteenth (15th) day after the date of the judgment under 18 U.S.C. § 3612(f)(1). Payments may be subject
to penalties for default and delinquency under 18 U.S.C. § 3612(g). Interest and penalties pertaining to restitution, however, are not
applicable for offenses completed before April 24, 1996.

        If all or any portion of a fine or restitution ordered remains unpaid after the termination of supervision, the defendant must pay the
balance as directed by the United States Attorney’s Office. 18 U.S.C. § 3613.

        The defendant must notify the United States Attorney within thirty (30) days of any change in the defendant’s mailing address or
residence address until all fines, restitution, costs, and special assessments are paid in full. 18 U.S.C. § 3612(b)(l)(F).

         The defendant must notify the Court (through the Probation Office) and the United States Attorney of any material change in the
defendant’s economic circumstances that might affect the defendant’s ability to pay a fine or restitution, as required by 18 U.S.C. § 3664(k).
The Court may also accept such notification from the government or the victim, and may, on its own motion or that of a party or the victim,
adjust the manner of payment of a fine or restitution under 18 U.S.C. § 3664(k). See also 18 U.S.C. § 3572(d)(3) and for probation 18 U.S.C.
§ 3563(a)(7).

          Payments will be applied in the following order:

                   1. Special assessments under 18 U.S.C. § 3013;
                   2. Restitution, in this sequence (under 18 U.S.C. § 3664(i), all non-federal victims must be paid before the United
                     States is paid):
                             Non-federal victims (individual and corporate),
                             Providers of compensation to non-federal victims,
                             The United States as victim;
                   3. Fine;
                   4. Community restitution, under 18 U.S.C. § 3663(c); and
                   5. Other penalties and costs.

                 CONDITIONS OF PROBATION AND SUPERVISED RELEASE PERTAINING TO FINANCIAL SANCTIONS

          As directed by the Probation Officer, the defendant must provide to the Probation Officer: (1) a signed release authorizing credit
report inquiries; (2) federal and state income tax returns or a signed release authorizing their disclosure and (3) an accurate financial
statement, with supporting documentation as to all assets, income and expenses of the defendant. In addition, the defendant must not apply
for any loan or open any line of credit without prior approval of the Probation Officer.

         The defendant must maintain one personal checking account. All of defendant’s income, “monetary gains,” or other pecuniary
proceeds must be deposited into this account, which must be used for payment of all personal expenses. Records of all other bank accounts,
including any business accounts, must be disclosed to the Probation Officer upon request.

         The defendant must not transfer, sell, give away, or otherwise convey any asset with a fair market value in excess of $500 without
approval of the Probation Officer until all financial obligations imposed by the Court have been satisfied in full.

                               These conditions are in addition to any other conditions imposed by this judgment.




CR-104 (docx 10/18)                               JUDGMENT & PROBATION/COMMITMENT ORDER                                                  Page 4 of 5
              Case 2:18-cr-00455-JAK Document 475 Filed 07/02/20 Page 5 of 5 Page ID #:1959

USA vs.     Byran Bertran Sweeney                                                Docket No.:       LA CR18-00455(A) JAK (5)



                                                                      RETURN

I have executed the within Judgment and Commitment as follows:
Defendant delivered on                                                                       to

Defendant noted on appeal on

Defendant released on
Mandate issued on
Defendant’s appeal determined on
Defendant delivered on                                                                      to
    at
    the institution designated by the Bureau of Prisons, with a certified copy of the within Judgment and Commitment.

                                                                     United States Marshal



                                                               By
           Date                                                      Deputy Marshal




                                                                    CERTIFICATE

I hereby attest and certify this date that the foregoing document is a full, true and correct copy of the original on file in my office, and in my
legal custody.

                                                                     Clerk, U.S. District Court



                                                               By
           Filed Date                                                Deputy Clerk



                                                    FOR U.S. PROBATION OFFICE USE ONLY



Upon a finding of violation of probation or supervised release, I understand that the court may (1) revoke supervision, (2) extend the term of
supervision, and/or (3) modify the conditions of supervision.


          These conditions have been read to me. I fully understand the conditions and have been provided a copy of them.



          (Signed)
                      Defendant                                                                   Date




                      U. S. Probation Officer/Designated Witness                                  Date




CR-104 (docx 10/18)                                JUDGMENT & PROBATION/COMMITMENT ORDER                                                      Page 5 of 5
